In the Um'ted States Court ot` Federal Claims

No. 18-1063
Filed: October 26, 2018

**$$$$$$**$******************$*$$$$****$

CRAIG A. HENDRICKS,
Plaintiff, pro se,

v.

THE UNITED STATES,

Defendant.

-}&9€-3€-%-)¢-5€-&-}€-)€%%

*****$***$$$$$*$$$*$************$*$$$$$$

Craig A. Hendricks, Leavenworth, Kansas, Plaintiff, pro se.

Erin Kathleen Murdock»Park, United States Department of Justice, Civii Division, Washington,
D.C., Counsel for the Government.

MEMORANDUM OPINION ANI) FINAL ORDER GRANTING
THE GOVERNMENT’S MOTION TO DISMISS

BRADEN, Senior Judge.

I. Relevant Factuai Baci523 U.S. 83, 94-95 (1998) (“The requirement
that jurisdiction be established as a threshold matter ‘spring[s] from the nature and limits of the
judicial power of the United States’ and is ‘infiexible and Without exception.”’) (quoting
Mansfield, C. &L.M.R. Co. v. Swan, 111 U.S, 379, 382 (1884)).

The Tucker Act, 28 U.S.C. § 1491, authorizes the United States Court of Federal Claims
With jurisdiction to adjudicate “any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive department, or upon any
express or implied contract With the United States, or for liquidated damages in cases not sounding
in toit.” 28 U.S.C. § 1491(a)(1). The Tucker Act does not “create[] substantive rights.” United
States v. Navajo Natfon, 556 U.S. 287, 290 (2009). lnstead, the Tucker Act is a “jurisdictional
provision[] that operate[s} to Waive sovereign immunity for claims premised on other sources of
law (e.g., statutes or contracts).” Id. “The other source of law need not explicitly provide that the
right or duty it creates is enforceable through a suit for damages, but it triggers liability only if it
‘can fairly be interpreted as mandating compensation by the Federal Government.”’ Ia’. at 1552
(quoting United States v. Testan, 424 U.S. 392, 400 (1976)). “This ‘fair interpretation’ rule
demands a showing demonstrably lower than the standard for the initial Waiver of sovereign
immunity.” Holmes v. United States, 657 F.3d 1303, 1309 (Fed. Cir. 2011) (citations omitted).

The United States Court of Federal Claims has jurisdiction to “render judgment upon any
claim for damages by any person unjustly convicted of an offense against the United States and
imprisoned.” 28 U.S.C. § 1495. To invoke Section 1495, a plaintiff must “allege and prove that:
(1) His conviction has been reversed or set aside . . ., or that he has been pardoned . . . and (2) I-le
did not commit any of the acts charged or his acts, deeds, or omissions in connection With such

 

charge constituted no offense against the United States, or any State, Territory or the District of
Columbia, and he did not by misconduct or neglect cause or bring about his own prosecution.” 28
U.S.C. § 2513(a). “Proof of the requisite facts shall be by a certificate of the court or pardon
wherein such facts arc alleged to appear, and other evidence thereof shall not be received.” 28
U.S.C. § 2513(b).

B. Standard of Review.

Rule l2(b)(l) of the United States Court of Federal Claims authorizes a party to file a
motion asserting a “lack of subject~matter jurisdiction.” RCFC 12(b)(1). “In deciding a motion
to dismiss for lack of subject matter jurisdiction, the court accepts as true all uncontroverted factual
allegations in the complaint, and construes them in the light most favorable to the plaintiff.”
Stephens v. United Smtes, 884 F.3d 1151, 1 155 (f"ed. Cir. 2018) (citations omitted).

lt has been the tradition of this court to “interpret {a] pro se complaint liberally.” Sause v.
Bauer, 138 S. Ct. 256i, 2563 (2018). A pro se plaintiff, however, “must still meet minimal
[jurisdictional] standards to avoid dismissal.” Otfah v. Fiat Chrysler, 884 F.3d 1135, 1141 (Ped.
Cir. 2018).

C. The Government’s September 20, 2018 Motion To Dismiss.
1. The Government’s Argument.

The Governrnent argues that Plaintiff has not stated a claim Within the subject matter
jurisdiction of the United States Court of Federal Claims. Gov’t Mot. at 4-7. The .luly 18, 2018
Complaint does not invoke a money~rnandating statute and none of the first ten Arnendments to
the Bili of Rights are money-mandating With the exception of the Takings Clause of the Fifth
Arnendment. Gov’t Mot. at 5-6. The United States Court ofFederal Claims also lacks jurisdiction
to review thejudgments of state courts. Gov’t Mot. at 6. Therefore, the July 18, 2018 Complaint
does not allege facts that the court has jurisdiction to adjudicate and must be dismissed pursuant
to RCFC 12(b)(1).

In the alternative, pursuant to RCFC 12(b){6), the .luly 18, 2018 Complaint fails to State a
claim upon Which relief may be granted. Gov’t Mot. at 8.

2. Plaintiff’s Response.

Plaintiff responds that the “Tucl271 F.3d 1090, 1096
(Fed. Cir. 2001). Nor does the July 18, 2018 Complaint allege a valid property interest, except for
a single allegation that an artificial intelligence computer system “stole [Plaintiff’s] thoughts.”
Compl. at 1.

Third, the July 18, 2018 Complaint does not allege facts sufficient to satisfy the
jurisdictional prerequisites of Section 1495, z`.e., that Piaintiff`s criminal conviction was or should
be reversed or pardoned, or that Plaintiff did not commit the acts charged. See 28 U.S.C. § 2513(a).
In addition, the .luly 18, 2018 Complaint does not include the required certificate or pardon. See
28 U.S.C. § 2513(b).

lV. CONCLUSION.

For these reasons, the Government’s September 20, 2018 Motion To Dismiss is granted.
Accordingly, the Clerl< of Court is directed to dismiss the Com laint, with prejudice.

IT IS SO ORDERED.

 

SUSAN . BRADEN
Senior .]udge